Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 05/30/2022 has been entered. Claim 3 has been cancelled. Claims 1 and 4 – 7 remain pending and under examination. 
The cancellation of claim 3 has rendered the previous rejection under 112(d) moot.
The amendment to claim 1 has overcome the previous rejection of claims 1 and 3 – 7 under 103 in view of Sanjurjo (US 5,227,195), as evidenced by Cameo Chemicals (NPL), in view of Rollick (US2010/0068379) and Arai (US 4,892,759), and further in view of Moxson (US2015/0328684). 

However, upon further consideration of, a new rejection is made of claims 1 and 4 – 7 under 103 in view of Sanjurjo (US 5,227,195) in view of Rollick (US2010/0068379) and Arai (US 4,892,759), and further in view of Moxson (US2015/0328684) 

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sanjurjo (US 5,227,195) in view of Rollick (US2010/0068379) and Arai (US 4,892,759), and further in view of Moxson (US2015/0328684)

Regarding claim 1, Sanjurjo teaches a method of coating a metal reactant with a halogen-containing reactant via fluidized bed reaction (meeting the claimed limitation of fluidized bed reactor) [Fig 1, Title]. Sanjurjo teaches that the metal reactant can be titanium (meeting the claimed limitation of titanium powder) [Col 6, line 8 – 15] and that the halogen-containing reactant is a metal halide (meeting the claimed limitation of metal halide) [Col 7, line 26 – 35]. Sanjurjo teaches that the bed reactor is also fluidized with a gaseous mixture [Col 2, line 28 – 29] in which gaseous mixture includes a carrier gas which can be argon (meeting the claimed limitation of dry argon) and the halogen-containing reactant [Col 11, line 9].
Sanjurjo teaches that the titanium powder is placed in the fluidized bed reactor and the gaseous mixture (i.e. vaporized metal halide and argon) [Col 7, line 36 – 42] is flowed through the titanium powder to fluidize it (meeting the claimed limitation that there is no liquid medium or organic solvent) in a first reaction zone of a reactor [Col 6, line 35 – 45] (meeting the claimed limitation of initiating a fluidized bed reactor) to obtain a coated powder (meeting the claimed limitation of cooling to obtain metal halide oxygen-free passivated titanium powder) [Col 6, line 47 – 63] 
Sanjurjo teaches that the reaction/residence time can be from 0.1 second to 100 minutes, which overlaps with the claimed range [Col 7, line 3 – 8]. 

In regards the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Sanjurjo does not explicitly teach a metal halide of SnF4, SnCl4, SnBr4, SnI4, or FeCl3, a gasifier, a mass ratio of powder to metal halide, a volume ratio of metal halide to dry argon, or molding or sintering the powder product.

Rollick teaches a similar method of making vapor deposited oxygen scavenging particles, which the oxygen scavenging particles are metal halides [0030] that includes a fluidized bed and sublimator/vaporizer (interpreted as the gasifier as claimed) [title, Fig 1]. Rollick teaches that the method includes contacting an oxidizable component with an activating component and depositing the activating component (i.e. metal halide) onto the oxidizable component (metal powder) [0029]. The metal halide is placed in a vaporizer/sublimator prior to introduction into the fluidized bed [0059, 0061, Fig 1 (1d)] and the gaseous metal halide is introduced into the fluidized bed with inert gas (i.e. nitrogen) as a carrier gas [Fig 1]. Rollick teaches that the activating component can be FeCl3 [0045], specifically anhydrous FeCl3 [0118], meeting the claimed limitation. Rollick teaches that the amount/ratio of oxidizable component (metal powder) to metal halide depends upon the desired amount of metal halide in the final product, and can be determined by trial and error [0055], Rollick further teaches an example in which the weight ratio of oxidizable component to metal halide is approximately 90:10, which falls within the claimed range. [0118] 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Sanjurjo and included a sublime/vaporizer attached to the fluidized bed as taught by Rollick, in order to sublime/vaporize the metal halide of Sanjurjo and then combine it with argon, prior to fluidizing the titanium powder. Given that Sanjurjo teaches that the metal halide is vaporized prior to fluidizing the titanium powder, a person of ordinary skill in the art would have a reasonable expectation of success in the combining the sublime/vaporizer of Rollick with the fluidized bed reactor of Sanjurjo. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the halogen-containing reactant of Sanjurjo and substituted it with anhydrous FeCl3 as taught by Rollick to achieve predictable results. A simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143.B). Given that Sanjurjo and Rollick are in the same field of endeavor, a person of ordinary skill in the art would have a reasonable expectation of success in using FeCl3 in the method of Sanjurjo.  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Sanjurjo and applied the metal powder/metal halide weight ratio as taught Rollick. Given that Sanjurjo and Rollick are both directed to fluidizing metal powder using a gaseous mixture of metal halide and inert gas, a person of ordinary skill in the art would have a reasonable expectation of success in the achieving predictable results. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). 

Sanjurjo in view of Rollick do not teach the argon/inert air to metal halide gas volume ratio and  using the particles in a molding and sintering operation.

Rollick teaches that it is advantageous to use the gaseous vapor stream to fluidize the bed and that depending upon the amount of activating component, the vapor stream may be supplemented with an inert gas to maintain the fluidized nature of the bed [0060]. Likewise, Arai teaches a similar process of fluidizing a bed of particles with an activating gas [Abstract, Fig 1]. Arai discloses that the fluidizing gas is supplied at sufficient velocity to maintain fluidization (similar to Rollick). Arai also discloses that if the velocity is too low, the fluidized bed will have a poor temperature distribution, but if the velocity is too high an excess in gas consumption will occur. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Sanjurjo in view of Rollick and optimized the amount inert gas used with sublimed/vaporized metal halide (i.e. the ratio of inert gas to metal halide) in order to ensure sufficient fluidization of the bed without causing excess gas consumption, as taught by Arai. Routine optimization of a result-effective variable is a prima facie case of obviousness, absent evidence of criticality or unexpected results. “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”; In re Alter, 220 F.2d 454, 456 (CCPA 1955) (See MPEP 2144.05 II)

Sanjurjo in view of Rollick and Arai does not teach using the particles in a molding and sintering operation.

Moxson teaches a method of producing a titanium articles from a powder including the steps of compacting (interpreted as molding as claimed) and sintering [Abstract]. Moxson discloses that reducing oxidation of the powder during heating and sintering is beneficial for mechanical properties [0013]. Moxson further teaches the step of consolidating the powder (meeting the claimed limitation of molding into a green body with powder metallurgy technology) [0021] followed by heating the green compact to a temperature of around 100 – 250°C (interpreted as the temperature rise treatment as claimed step 5) [0022] and finally sintering the green compact in a vacuum at a temperature of around 1000 – 1350°C, which overlaps with the claimed temperature range, for at least 30 min, which overlaps with the claimed time range [0026]. Moxson teaches that this method can help achieve low porosity, high-density titanium structures in a cost-effective, one-run heating and sintering method [0014, 0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method/powder of Sanjurjo in view of Rollick and Arai and combined it with the method of producing a titanium article beginning with a powder blend, as taught by Moxson. As disclosed by Moxson, the method allows for the production of near theoretical density titanium articles in a cost-effective method. 
It would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 4 – 5, Sanjurjo in view of Rollick, Arai, and Moxson teaches the invention as applied above in claim 1. Sanjurjo teaches that the first reaction zone is at a temperature range of 200 – 1000°C, which overlaps with the claimed range of claim 5. Furthermore, the boiling/vaporization point of FeCl3 is approximately 316°C, as taught by Rollick. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have set the heating temperature for the halogen-containing reactant (i.e. metal halide) to a temperature of 316°C or above, which overlaps with the claimed range of claim 4, given that this is the boiling/vaporization point of FeCl3. 

While Sanjurjo does not explicitly teach the flow rate of the gaseous mixture into the fluidized bed, given that the flow rate required for the fluidized bed reactor would depend upon the size of the reactor itself, it would have been obvious to a person of ordinary skill in the art to have optimized the gas flow rate depending upon the size of reactor used. 
Routine optimization of a result-effective variable is a prima facie case of obviousness, absent evidence of criticality or unexpected results. “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”; In re Alter, 220 F.2d 454, 456 (CCPA 1955) (See MPEP 2144.05 II)

Regarding claim 6, Sanjurjo in view of Rollick, Arai, and Moxson teaches the invention as applied above in claim 1. Moxson teaches that the green compact can be formed by die pressing [0030], meeting the claimed limitation of wherein the powder metallurgy technology is die forming. 
 
Regarding claim 7, Sanjurjo in view of Rollick, Arai, and Moxson teaches the invention as applied above in claim 1. Moxson teaches that the green compact is heated to 100 – 250°C, which overlaps with the claimed temperature, at a rate of less than or equal 15°C/min, which overlaps with the claimed heating rate, and then is held at the temperature range for 10 – 360 minutes, which overlaps with the clamed heating time [0031]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Response to Arguments
Applicant's amendments and arguments thereto, filed 05/30/2022, have overcome the previous rejection of;
Claims 1 and 3 – 7 under 103 in view of Sanjurjo (US 5,227,195), as evidenced by Cameo Chemicals (NPL), in view of Rollick (US2010/0068379) and Arai (US 4,892,759), and further in view of Moxson (US2015/0328684). 
The examiner agrees that Sanjurjo does not explicitly teach using a metal halide of anhydrous SnF4, anhydrous SnCl4, anhydrous SnBr4, anhydrous SnI4, or anhydrous FeCl3
However, upon further consideration of, a new rejection is made of claims 1 and 4 – 7 under 103 in view of Sanjurjo (US 5,227,195) in view of Rollick (US2010/0068379) and Arai (US 4,892,759), and further in view of Moxson (US2015/0328684) 

While Sanjurjo does not explicitly teach anhydrous SnF4, anhydrous SnCl4, anhydrous SnBr4, anhydrous SnI4, or anhydrous FeCl3, Rollick teaches that the activating component can be FeCl3 [0045], specifically anhydrous FeCl3 [0118], meeting the claimed limitation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the halogen-containing reactant of Sanjurjo and substituted it with anhydrous FeCl3 as taught by Rollick to achieve predictable results. A simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143.B). Given that Sanjurjo and Rollick are in the same field of endeavor, a person of ordinary skill in the art would have a reasonable expectation of success in using FeCl3 in the method of Sanjurjo.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738